Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.1 Page 1 of 46



Benjamin Galdston
BERGER MONTAGUE PC
12544 High Bluff Drive, Suite 340
San Diego, CA 92130
Tel: (619) 489-0300
bgaldston@bm.net
Michael Dell’Angelo
Barbara A. Podell
BERGER MONTAGUE PC
1818 Market Street, Suite 3600
Philadelphia, PA 19103
Tel: (215) 875-3000
mdellangelo@bm.net
bpodell@bm.net
Counsel for Plaintiffs and the Proposed Class


                      UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF CALIFORNIA


                                         ) Case No.: '19CV2129 WQHMDD
BLAKE E. ALLRED AND MELISSA              )
M. ALLRED,                               )
                                         ) CLASS ACTION COMPLAINT
             Plaintiffs,                 )
                                         )
 v.                                      ) DEMAND FOR JURY TRIAL
                                         )
 CHICAGO TITLE COMPANY;                  )
 CHICAGO TITLE INSURANCE                 )
 COMPANY; ADELLE E.                      )
 DUCHARME; BETTY ELIXMAN;                )
 GINA CHAMPION-CAIN; JOELLE              )
 HANSON; CRIS TORRES;                    )
 RACHAEL BOND; AND DOES 1-               )
 10, inclusive,                          )
                                         )
             Defendants.                 )
                                         )




                           CLASS ACTION COMPLAINT
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.2 Page 2 of 46




                                        TABLE OF CONTENTS
                                                                                                                 Page(s)
I.      INTRODUCTION ...........................................................................................1
II.     THE PARTIES ................................................................................................7
        A.     Plaintiffs ..................................................................................................7
        B.     Defendants ..............................................................................................7
III.    JURISDICTION AND VENUE ....................................................................10
IV.     COMMON FACTUAL ALLEGATIONS ....................................................10
        A.     Defendants’ Liquor License Lending Scheme .....................................10
        B.     The True Nature Of The Lending Platform Scheme ............................20
        C.     Chicago Title Was Complicit In The Lending Platform Scheme ........22
               1.      Chicago Title Had Actual Knowledge Of, And Participated In,
                       The Scheme Through Its Agents .................................................22
               2.      Chicago Title, DuCharme, And Elixman Profited From The
                       Lending Platform Fraud ..............................................................27
V.      CLASS ACTION ALLEGATIONS ..............................................................29
VI.     CAUSES OF ACTION ..................................................................................31
FIRST CAUSE OF ACTION
     Violation of the Racketeer Influenced and Corrupt Organizations Act
     18 U.S.C. § 1962(c) Against All Defendants ................................................31
SECOND CAUSE OF ACTION
    RICO Conspiracy Violation of 18 U.S.C. § 1962(d)
    Against All Defendants .................................................................................35
THIRD CAUSE OF ACTION
    Violation of California Business and Professions Code Section 17200, et
    seq., Against Chicago Title, DuCharme and Elixman ..................................37
FOURTH CAUSE OF ACTION
    Aiding and Abetting Fraud
    Against Chicago Title, DuCharme, Elixman, Hanson, Torres and Bond .....38
FIFTH CAUSE OF ACTION
     Breach of Fiduciary Duty
     Against Chicago Title, DuCharme and Elixman ...........................................40
SIXTH CAUSE OF ACTION
    Negligence Against Chicago Title, DuCharme and Elixman........................41

                                      CLASS ACTION COMPLAINT
                                                 i
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.3 Page 3 of 46



VII. PRAYER FOR RELIEF ................................................................................42
VIII. DEMAND FOR JURY TRIAL .....................................................................42




                                  CLASS ACTION COMPLAINT
                                             ii
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.4 Page 4 of 46




      Plaintiffs, by and through their counsel, bring this action as a class action on
behalf of themselves and all others similarly situated who have suffered harm as a
result of Defendants’ fraudulent liquor license escrow investment conspiracy.
Plaintiffs allege the following based upon information and belief, the investigation
of their counsel, including interviews with former employees of Defendants, and
personal knowledge as to the allegations pertaining to them.
I.    INTRODUCTION
           “Our agents act as a disinterest [sic] third party who follows
           the instructions of the principals. Their wealth of technical
           experience and knowledge of how to keep track of all the
           transaction details is your assurance of a smooth closing.
           Chicago Title’s escrow settlement agents get the job done
           with efficiency and accuracy.”
                                  -Chicago Title website
      1.      Beginning in 2012 and continuing until September 2019, Defendants
defrauded Plaintiffs and other investors of hundreds of millions of dollars in an
elaborate Ponzi scheme in which Defendants falsely represented that Plaintiffs’
investment funds were being used to make high-interest short-term loans to
California liquor license applicants through a special lending “program” or
“platform” (the “Lending Platform”). Defendants repeatedly reassured Plaintiffs
and other investors that their funds were secure because they were being safeguarded
by Chicago Title, a household name and trusted fiduciary, and held in special
California liquor license escrow accounts. Indeed, Chicago Title touted these same
“Special Escrow” services prominently on its website: “We pride ourselves in the
fact that we are a full service company with the ability to provide services in many
related areas,” including liquor license transfer transactions, and that “[o]nly very
competent, experienced escrow officers handle these transactions.”
      2.      A Lending Platform investment “overview” touted that “[t]he escrow
company being used in these transactions [Chicago Title] is a very large, well-


                             CLASS ACTION COMPLAINT
                                        1
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.5 Page 5 of 46




known, nationwide Title/Escrow provider, and the funds are kept in the individual
license escrow until that application has been approved by the CA ABC [California
Department of Alcoholic Beverage Control].” Other promotional materials assured
investors: “We believe that any risks associated with these activities are exclusively
borne by Chicago Title . . . . not by any of the funding sources such as the Platform.”
      3.     The Lending Platform supposedly operated as follows: Investors were
told that applicants for the grant or transfer of California liquor licenses are required
to deposit the amount of the ABC license fee in escrow until the application is
approved, pursuant to California Business and Professions Code Section 24074.
“On a monthly basis, the Platform receives list(s) from the lawyers as to those
Applicant clients that want the Platform to fund their license escrow. At such time
that the Platform funds the escrow, Chicago Title Company will notify the ABC that
Applicant’s money is in escrow and will provide to the ABC a ‘Statement RE:
Consideration Deposited in Escrow’ (form ABC-226), signed by BOTH [Chicago
Title] escrow officer and the Applicant indicating that the funds required are in place.
This allows the State to continue processing the Applicant’s license application.”
      4.     If the application was approved, the license applicant purportedly
would wire money necessary to pay the ABC application fee (to take the place of
the Lending Platform bridge loan) and also wire to Chicago Title interest amounts
as high as 18% or more owed to the Platform investors, who could elect to cash out
or roll their investment back into the Lending Platform to fund new applications.
Alternatively, if the application was denied, Platform investors would receive no
interest payments. Since Plaintiffs and other investors were told their money would
never leave the Chicago Title escrow, their only risk supposedly was the
“opportunity cost” of a denied application.
      5.     Indeed, the Lending Platform’s key feature was that investor funds
would be held in secure escrows with a highly regarded financial institution and


                             CLASS ACTION COMPLAINT
                                        2
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.6 Page 6 of 46




experienced fiduciary – i.e., Chicago Title – and could not be disbursed to any party
other than the investor, which guaranteed that the investor’s principal would be
safely returned, at a minimum. In reliance on Defendants’ representations, Plaintiffs
and the Class deposited funds into the Chicago Title account through wire transfer,
mail, and other transmission means.
      6.     However, as first revealed in a complaint filed by the U.S. Securities
and Exchange Commission (“SEC”) on August 28, 2019, not a single investor dollar
was used to fund any liquor license application escrows. In fact, none of the Chicago
Title escrow accounts used by Defendants to misappropriate investor monies were
suitable for the transfer of California liquor licenses, which under California law
require special escrows administered by qualified escrow agents who are
knowledgeable about California law and ABC procedures.
      7.     Instead of funding liquor license transfer escrows, the scheme’s
mastermind, Defendant Gina Champion-Cain (“Champion-Cain”) through her
company, ANI Development, LLC (“ANI Development”), and with the assistance
of the other Defendants, misused investors’ funds for personal uses and to subsidize
Champion-Cain’s vast array of businesses, including approximately 60 restaurants,
coffee shops, “lifestyle” brands, retail establishments, properties, and commercial
developments. Champion-Cain also used subsequent investor contributions to pay
off earlier investors and, in this way, perpetuate the scheme for at least seven years.
      8.     The lynchpin of the scheme and the key to its success was Defendant
Chicago Title.    Chicago Title’s reputation and standing as a secure financial
institution and experienced fiduciary, as well as representations by Chicago Title’s
two agents in charge of the escrow accounts, Defendants DuCharme and Elixman,
assured investors that their funds were secure. For example, these Chicago Title
representatives met with investors and provided purported lists of liquor license
applications, and received telephone and email inquiries from investors, which they


                            CLASS ACTION COMPLAINT
                                       3
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.7 Page 7 of 46




dutifully forwarded to Champion-Cain to defuse or deflect. For their assistance in
the scheme, the two Chicago Title escrow officers were handsomely rewarded.
DuCharme and Elixman accepted at least $29,000 in “gifts” and thousands of dollars
in gratuities from Champion-Cain, such as lavish meals, airfare, Padres baseball
tickets, and outings paid for by Champion-Cain.
      9.     Chicago Title cannot disclaim its actual knowledge of, and participation
in, the Lending Platform scheme. At all times, DuCharme and Elixman—longtime
Chicago Title employees for 22 years and 11 years, respectively—acted in their
capacities as Senior Commercial Escrow Officers at Chicago Title.
      10.    Moreover, the very nature of the ANI escrow account provided Chicago
Title with knowledge of its fraudulent nature.
      11.    Ordinarily, an escrow is a financial arrangement where a third party
holds and regulates payment of the funds required for two or more parties involved
in a given transaction – typically, a real estate purchase and sale – for a limited
duration. The escrow makes transactions more secure by keeping the payment in an
independent account administered by an experienced fiduciary who releases funds
only when the parties agree that all terms of an agreement are satisfied.
      12.    Here, unknown to investors, the Lending Platform “Master” escrow
account administered by Chicago Title had all the hallmarks of a criminal enterprise.
Unlike a typical multi-party escrow that is created for a specific transaction, subject
to detailed instructions, and for a limited duration, Defendants created an open-
ended depository account at Chicago Title that received hundreds of millions of
dollars from scores of third parties over a seven-year period. Only Champion-Cain
and ANI had the exclusive ability to withdraw money at any time and for any reason,
while generating substantial revenue for Chicago Title. In short, the account
appeared to serve no commercially sensible purpose other than to ensure a constant,
unfettered flow of money to Champion-Cain. Moreover, these activities took place


                            CLASS ACTION COMPLAINT
                                       4
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.8 Page 8 of 46




in California, historically a hotbed of escrow fraud, and within minutes of the
Mexican border, a notorious drug- and human-trafficking route.
      13.    Undoubtedly, Chicago Title maintains internal controls to prevent
fraud, such as auditing significant accounts, monitoring agent-client relationships,
or periodically rotating agents to prevent them from becoming beholden to certain
clients or conspiring in criminal enterprises such as this one. Chicago Title’s internal
Code of Business Conduct & Ethics requires every employee to report any actual or
suspected illegal or unethical conduct and provides a fraud and ethics hotline phone
number at the bottom of each page. The Code states that all employees are expected
to be vigilant in discovering evidence of possible fraud or material
misrepresentation, including any misuse of or irregularity in handling and
reporting escrow funds by any agent of Chicago Title. Indeed, according to one
former San Diego-area Chicago Title escrow officer who worked for the company
from November 2013 to 2014 and was interviewed in connection with Plaintiffs’
counsel’s investigation, Chicago Title employees were required to report suspicious
activity only to an internal Chicago Title security team, which would decide
whether to report the activity to law enforcement or government agencies. “We were
told to never contact authorities,” the former employee said.
      14.    Over the approximately seven-year scheme, Chicago Title reaped
hundreds of thousands, if not millions, of dollars in fees, commissions, interest and
other compensation from the Lending Platform and other accounts controlled by
Champion-Cain and ANI yet Chicago Title and its agents failed to notify investors
or law enforcement authorities of the fraud. Instead, DuCharme and Elixman acting
under authority and as agents of Chicago Title, deceived and defrauded investors,
including providing investors with lists of supposed liquor license applicants eligible
for investment and ratifying known forged escrow agreements. The inescapable
conclusion is that Chicago Title and its agents had actual knowledge of the fraud.


                             CLASS ACTION COMPLAINT
                                        5
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.9 Page 9 of 46




      15.    The criminal enterprise netted Defendants millions of dollars in
unlawful gains. In particular, Chicago Title is believed to have received at least
$1,000 for every escrow it was represented to have established and $500 each time
Champion-Cain withdrew money from the main Chicago Title escrow account,
identified as Chicago Title Escrow Acct. No. ##2122. Additionally, Chicago Title,
earned significant commissions and fees in connection with providing escrow and
title insurance services in connection with Champion-Cain’s other unauthorized
transactions funded with Plaintiffs’ money. DuCharme and Elixman likewise reaped
commissions, bonuses and other compensation and benefits as the top Chicago Title
escrow officers responsible for hundreds of millions of dollars of business from
Champion-Cain and ANI. Defendants DuCharme and Elixman also received “gifts”
totaling at least $29,000 from Champion-Cain, as well as gratuities worth thousands
of dollars in the form of free meals, alcohol, air travel, Padres baseball tickets, and
lavish social events hosted by Champion-Cain and ANI, in exchange for Chicago
Title’s assistance in the scheme.
      16.    In this action, Plaintiffs and the Class seek to recover their substantial
losses and other harms caused by Defendants’ fraud and conspiracy in violation of
the Racketeering Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C.
Section 1962, and violations of California statutory and common law. Plaintiffs seek
damages and equitable relief on behalf of themselves and the Class, including, but
not limited to: treble their monetary damages; restitution; punitive damages; costs
and expenses, including attorneys’ and expert fees; interest; and any additional relief
that this Court determines to be necessary or appropriate to provide complete relief
to Plaintiffs and the Class.




                               CLASS ACTION COMPLAINT
                                          6
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.10 Page 10 of 46




II.   THE PARTIES
      A.     Plaintiffs
      17.    Plaintiff Blake E. Allred is, and was at all relevant times, an individual
residing in Fillmore, California, and is a citizen of the State of California.
      18.    Plaintiff Brandy M. Allred is, and was at all relevant times, an
individual residing in Fillmore, California, and is a citizen of the State of California.
      19.    Plaintiffs Blake E. Allred and Brandy M. Allred (collectively, “Allred
Plaintiffs”) are, and at all relevant times were, a married couple who invested jointly
in the ANI Lending Platform.
      20.    The Allred Plaintiffs jointly invested $125,000 in the ANI Lending
Platform on or about October 18, 2018.
      B.     Defendants
      21.    Chicago Title Company is, and at all relevant times was, a California
corporation with its principal place of business in Los Angeles, California. Together
with Chicago Title Insurance Company, it provides various real estate-related
financial services, including escrow agent services.
      22.    Chicago Title Insurance Company is, and at all relevant times was, a
Florida Corporation with its principal place of business in Jacksonville, Florida.
Together with Chicago Title Company, it provides various real estate-related
financial services, including escrow agent services.
      23.    Chicago Title Company and Chicago Title Insurance Company
(collectively, “Chicago Title”) are agents, alter egos, and instrumentalities of one
another. They are under common ownership. They share the same officers and use
the same or interconnected websites on the Internet. In connection with the acts
stated herein, Chicago Title Company and Chicago Title Insurance Company
operated in a consolidated manner whereby a member of the general public dealing
with Chicago Title would be unable to ascertain which specific entity he, she, or it


                             CLASS ACTION COMPLAINT
                                        7
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.11 Page 11 of 46




was doing business with. Recognizing the corporate separateness between these
companies would sanction fraud and render injustice on Plaintiffs and the Class.
      24.    Defendant Adelle (“Della”) E. DuCharme is, and at all relevant times
was, an individual residing in San Diego, California, and a resident of the State of
California. At all relevant times, DuCharme was employed as a Senior Commercial
Escrow Officer at Chicago Title’s San Diego office.
      25.    Defendant Betty Elixman is, and at all relevant times was, an individual
residing in San Diego, California, and a resident of the State of California. At all
relevant times, Elixman was employed as a Senior Commercial Escrow Officer at
Chicago Title’s San Diego office.
      26.    Defendant Gina Champion-Cain is, and at all relevant times was, an
individual residing in San Diego, California, and a resident of the State of California.
Champion-Cain is, and at all relevant times was, the sole and managing member of
ANI Development, a California limited liability company. ANI Development is,
and at all relevant times was, an affiliate of American National Investments, Inc.
(“ANI”), a California corporation based in San Diego, California. Plaintiffs are
further informed and believe and thereon allege that Champion-Cain is, and at all
relevant times was, the founder and CEO of ANI.
      27.    Defendant Cris Torres (“Torres”) is, and at all relevant times was, an
individual residing in San Diego, California, and a resident of the State of California.
Torres was at all relevant times an employee and the Chief Financial Officer of ANI.
      28.    Defendant Joelle Hanson (“Hanson”) is, and at all relevant times was,
an individual residing in San Diego, California, and a resident of the State of
California. Hanson was at all relevant times an employee of ANI Development
and/or ANI, and an Executive Assistant to Defendant Champion-Cain.




                             CLASS ACTION COMPLAINT
                                        8
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.12 Page 12 of 46




      29.    Defendant Rachael Bond (“Bond”) is, and all relevant times was, an
individual residing in San Diego, California, and a resident of the State of California.
Bond was at all relevant times employed as an Executive Assistant at ANI.
      30.    The Defendants, and each of them, were and/or are the agents,
employees, joint venturers, partners, alter egos, or successors in interest of the other
Defendants, and in doing the things alleged in the Complaint were acting in the
course and scope of their authority in such capacities, with the knowledge,
permission, consent, authorization or ratification of the other Defendants, and each
of them.
      31.    The true names and capacities of the defendants identified as DOES 1
through 10 are unknown. Plaintiffs will amend this Complaint to identify these
unnamed defendants when their identities are discovered. Plaintiffs are informed
and believe that each of the DOE defendants has participated in the wrongful acts
alleged in this Complaint.
      32.    ANI Development and ANI are believed to be co-conspirators and
members of the illicit enterprise alleged here but are not named as defendants in this
action in accordance with the September 3, 2019 Preliminary Injunction Order in the
action captioned Securities and Exchange Commission v. Gina Champion-Cain and
ANI Development, LLC, et al., No. 19-cv-1628-LAB-AHG (S.D. Cal.). Plaintiffs
reserve all rights to name ANI Development and ANI as defendants in this action.
      33.    Because investigation and discovery are ongoing, Plaintiffs plead each
allegation, cause of action, claim and remedy in this Complaint without prejudice to
any contradictory current, subsequent or previous allegation, claim or remedy after
the true and correct facts have been discovered, pleaded and proven and/or Plaintiffs
have expressly elected among alternate remedies. Plaintiffs’ pleading or omission
of any alternate theory, cause of action or remedy shall not constitute an election of



                             CLASS ACTION COMPLAINT
                                        9
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.13 Page 13 of 46




one or more theories, claims or remedies over, in place of, or to the exclusion of any
other cause of action or remedy.
III.   JURISDICTION AND VENUE
       34.   This Court has subject matter jurisdiction under 18 U.S.C. § 1964 and
28 U.S.C. § 1331.
       35.   Venue in this district is proper under 18 U.S.C. § 1965 and 28 U.S.C. §
1391(b), (c) and (d) in that each Defendant can be found or transacted business in
this District and a substantial part of the events alleged herein occurred in this
District.
       36.   In addition, under 28 U.S.C. § 1367, this Court may exercise
supplemental jurisdiction over the state law and common law claims because all of
the claims are derived from a common nucleus of operative facts and are such that
Plaintiffs ordinarily would expect to try them in one judicial proceeding.
IV.    COMMON FACTUAL ALLEGATIONS
       A.    Defendants’ Liquor License Lending Scheme
       37.   Beginning in approximately 2012, Defendant Champion-Cain, together
with the co-conspirator Defendants, began marketing the liquor license Lending
Platform to Plaintiffs and other investors. To date, Champion-Cain and ANI raised
over $300 million, including over $100 million in 2019 alone. When raising those
investor funds, Defendants claimed to be offering investors an opportunity to make
short-term, high-interest loans to parties seeking to acquire California liquor
licenses. In truth, no loans were made to any liquor license applicants. Instead,
Plaintiffs’ and other investors’ funds were used without their knowledge or
authorization to benefit the Defendants.
       38.   Under California state law, liquor license applicants are required to
escrow an amount equal to the license purchase price while their application remains
pending with the ABC.         Champion-Cain told investors that this regulatory


                            CLASS ACTION COMPLAINT
                                       10
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.14 Page 14 of 46




requirement presented an investment opportunity. As explained in promotional
materials (emphasis below original) distributed to prospective investors:

            Prior to the ABC beginning its thorough review of [a license
            application], there must be an escrow established to transfer/buy
            the license and the applicant/buyer must deposit the entire
            purchase price of the license into that escrow . . . . [A]n
            individual buyer/small group that is counting on a Bank/SBA
            loan, Crowdfunding, or other eventual source of their funds, may
            not have these funds available in the beginning to place into
            escrow for 8-10 months.

      39.   Champion-Cain went on to assure investors that “[t]he license
applicant/prospective buyer does not get to use or have access to the funds, as the
named escrow holder is our Fund . . . . After approval by the ABC, the license
buyer/applicant or their Bank/SBA Lender, then replaces our funds with their own,
plus the fee earned by our Fund, typically 15%.”
      40.   Critically, investors were told “[t]he escrow company being used in
these transactions [Chicago Title] is a very large, well-known, nationwide
Title/Escrow provider, and the funds are kept in the individual license escrow until
that application has been approved by the CA ABC.”




                           CLASS ACTION COMPLAINT
                                      11
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.15 Page 15 of 46




      41.   Investors also received a schematic diagram showing Chicago Title as
holder of the “Master Escrow Account” for the Lending Platform:




      42.   A 2017 private placement offering memorandum for the California
Opportunity License Fund, LLC, established by Champion-Cain and ANI, similarly
explained the Lending Platform:

      The LLC engages in a unique form of lending. Its typical borrower is
      an individual attempting to purchase a business with a liquor license
      issued by the California Bureau of Alcoholic Beverage Control.
      Section 24074 of the California Business and Professions Code requires
      that a purchaser of such a business deposit the entire purchase price into
      a public escrow pending the approval of the ABC to the transfer of the
      liquor license. The process typically takes 6 to 10 months. The LLC
      protects its investment by taking over the position of the buyer in the
      purchase escrow, thereby controlling the proceeds of its own loan.
      Buyers/borrowers are first vetted by the attorneys that will handle the

                            CLASS ACTION COMPLAINT
                                       12
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.16 Page 16 of 46




      liquor license transfer and a recommendation is made to the LLC to
      fund the escrow. When the transfer is approved by the ABC the actual
      buyer substitutes his or her funds for those of the LLC and the LLC’s
      funds are returned to it together with a fee, typically 15% of the amount
      lent. Upon substitution of the buyer’s funds, the LLC assigns its
      position in the escrow to the actual buyer. If for any reason the buyer
      fails to substitute his or her funds, the LLC will cancel the escrow and
      receive a refund of the deposit. If the ABC denies the transfer, the
      LLC’s money is returned to it, typically without payment of any fee by
      the borrower/buyer.

      43.       Champion-Cain instructed investors to deposit their money into the
“Master Account” maintained by Chicago Title. She also provided investors with a
purported list of pending applications, from which investors could choose the liquor
license application(s) that they wished to fund. Champion-Cain represented to
investors that their funds were being loaned to fund those selected liquor license
applications.     She also provided investors with escrow agreements, ostensibly
executed between ANI and Chicago Title, which provided that investors’ principal
would be kept safe in an escrow account, and that once the underlying liquor license
application was granted, investors’ funds would be returned with simple interest as
high as 18% or more.
      44.       Chicago Title also knowing and intentionally facilitated the fraudulent
scheme through representations and omissions by its agents, including DuCharme
and Elixman.        For example, one Lending Platform investor interviewed in
connection with Plaintiffs’ counsel’s investigation reported personally visiting
Chicago Title’s downtown San Diego office in approximately 2017. The investor
asked to speak with the escrow agent(s) responsible for the “ANI License Fund
Accounts” and was directed to Defendant Elixman. The investor told Elixman that
he was researching a potential investment in the ANI Lending Platform. Elixman
told the investor that Chicago Title received money via wire from investors, which
was deposited into the “license fund” at Chicago Title. The investor asked if there

                              CLASS ACTION COMPLAINT
                                         13
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.17 Page 17 of 46




were separate escrows for each ABC liquor license application. Elixman responded
that there was a “Master Escrow” that holds money deposited by investors and when
Chicago Title would receive notice that there was a liquor license application that
needed to be funded, Chicago Title would inform the ABC that it had money held in
“Chicago Title trust accounts to fund the application until the deal closes.” The
investor asked, “so no money ever leaves Chicago Title?” According to the investor,
Elixman responded “no money ever leaves the Chicago Title trust account. The
money stays there. We basically pledge it but we don’t let it out, it stays here . . .
we don’t wire money to anybody.” The investor asked to see a list of then-pending
liquor license escrows in the Lending Platform. According to the investor, Elixman
responded “‘sure’ and she went in the back, was gone a couple of minutes, and she
came out with some paperwork – at least two or three pages – showing me liquor
licenses that were currently in the works. And with that I felt comfortable . . .
[because] Chicago Title is a reputable company.”
      45.    DuCharme and Elixman also assisted Champion-Cain in furtherance of
the conspiracy by forwarding investor inquiries to defuse or deflect. For example,
in October 2016, an investor emailed DuCharme prior to investing $100,000 in the
Lending Platform. The investor’s email asked, among other things, “[o]nce the
funds are in the account are they listed in my name, ANI Development or Gina’s”
and [w]ho has access to the funds?” Instead of responding, DuCharme forwarded
the investor’s email to Champion-Cain who, in turn, admonished the investor in a
reply email responding to the investor’s Chicago Title message: “I am the only
contact for Escrow so they don’t get hundreds of emails from this group; it would
drive them nuts and it would never work.”
      46.    Similarly, as alleged in the SEC’s complaint against Champion-Cain,
in a July 18, 2017 email to DuCharme and Elixman, Champion-Cain apologized for
an investor who had contacted them directly, stating “I told them NEVER to call and


                            CLASS ACTION COMPLAINT
                                       14
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.18 Page 18 of 46




bother you ladies.” Champion-Cain concluded, “If they call asking about escrow
agreements and alcohol licenses, blah, blah, blah . . . . just say ‘SURE WHATEVER
NOW SHOW ME THE MONEY . . . HAHAHAHA.”
      47.    Defendants Hanson, Torres and Bond also made false and misleading
representations and omissions to Plaintiffs and other investors in furtherance of the
conspiracy. Defendants Hanson, Torres and Bond created or transmitted false
documents to Plaintiffs and other investors, including promissory notes, wire
receipts, lists of supposed liquor license applications for lending opportunities,
financial reports, and email correspondence.1 As investors began to scrutinize the
Lending Platform beginning in January 2019, Bond told one investor that “we’ve
had to change some policies and I am no longer able to send out lists.” Later, when
new investor funds were drying up, Defendant Bond would inform noteholders that
closings for their licenses – and, by extension, their payments of principal and
interest – were being “delayed” due to backlog at the ABC. For example, on August
5, 2019, Bond informed an investor via email that a supposed liquor license
application closing had been “delayed.” When questioned about the cause of the
delay – the third consecutive delay for that license – Bond responded:

      It’s the same reason it has been for the last few years. We’re still seeing
      a 60 to 90, sometimes up to 120, day delay mainly due to major under-
      staffing with the ABC but also because there have been a whole slew
      of new license types issued in the past few years, think craft brewery
      and spirits and the tasting rooms opening up all over, and compound



1
  Similar false and misleading statements and omissions made by Defendants
Champion-Cain, Torres and Hanson in furtherance of the fraudulent scheme are
alleged in plaintiffs’ complaint (“Watermiser Complaint”) filed on October 1, 2019,
in the action titled Watermiser Mfg. Co., et al. v. Gina Champion-Cain, et al., Case
No. 37-2019-00052134-CU-BC-CTL, pending in Superior Court for the State of
California, County of San Diego, Central Division. See, e.g., Watermiser
Complaint, ¶¶ 89-90, 92, 147.

                            CLASS ACTION COMPLAINT
                                       15
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.19 Page 19 of 46




      that with the legalizing of cannabis which requires it’s [sic] own types
      of licensing. It’s a mad house over there.

      48.    Defendant Hanson similarly falsely told investors that license closings
were “delayed,” in order to forestall repayment obligations or demands.            For
example, Hanson told an investor in February 2017, “[i]t looks like this one has been
delayed to the end of March. Things have been lagging at the ABC by a month or
two because of the holidays and the crazy election year.”
      49.    When licenses supposedly did close, Defendant Champion-Cain
discouraged investors from withdrawing funds and urged them to roll their principal
and interest into funding new licenses in order to further perpetuate the fraud. For
example, Champion-Cain told an investor via email in January 2017 that she was
“partnering up” with the attorney who finds the borrower-applicants on a “new
enormous list” of licenses and trying to “fill out the last one with rollovers.” She
claimed the lawyer was going to have “his biggest year yet” with the Lending
Platform and wanted to continue for “2-4 more years . . . so I say let’s make the
mooolaaahhh while we can!”
      50.    Champion-Cain would also report that other investors were rolling both
their principal and interest into new license loans, claiming investors could defer
taxes on any gains: “when that occurs, it is not considered a taxable event so there
will not be a 1099 issued for that year.”
      51.    Champion-Cain’s first investor (“First Investor”) was a high net-worth
real-estate investor with whom Cain had previously done business. To ensure that
his investment was secure, First Investor drafted a form escrow agreement to be
executed by ANI and Chicago Title. That form escrow agreement provided that: (i)
First Investor’s money could only be used to fund a specified underlying liquor
license transfer(s); (ii) First Investor’s money would be held in an escrow account
for this purpose at Chicago Title; and (iii) at the conclusion of the license transfer,
First Investor’s money would then be transferred back to him with interest.

                            CLASS ACTION COMPLAINT
                                       16
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.20 Page 20 of 46




According to the form agreement, First Investor’s escrowed funds could be used for
no other purpose and transferred under no other circumstances (“Form Escrow”).
      52.    Champion-Cain falsely represented to First Investor that his agreement
would be the operative Form Escrow agreement governing his investments.
      53.    For each license funded going forward, Champion-Cain and ANI also
claimed to other investors that their investments would be subject to the same form
of escrow agreement.
      54.    However, Champion-Cain and ANI maintained complete control over
the Lending Platform, instructing investors never to contact Chicago Title to inquire
about their investments.
      55.    For example, a representative escrow agreement stated that ANI and
Chicago Title “understand that this is a limited escrow only and is being opened for
the benefit of” a specified liquor license applicant, “who is applying for approval of
a transfer to Applicant of a license issued by the California Department of Alcoholic
Beverage Control.” The escrow agreement then identified the license to be
transferred by license number.
      56.    With respect to the escrowed funds, ANI Development’s Form Escrow
agreement stated that they would be placed “into an interest-bearing account,” and
would only be released upon written instructions by ANI Development, and in that
event, could only be transferred to a financial account maintained by ANI
Development’s investors.
      57.    But in reality, with Chicago Title’s knowing assistance, Champion-
Cain and ANI Development had unfettered access to investor funds, and, at least in
part, used that access to fund ANI’s unrelated business operations.
      58.    For example, in 2017, investors cumulatively deposited approximately
$87.7 million into a pooled escrow account, yet no money was ever escrowed to



                            CLASS ACTION COMPLAINT
                                       17
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.21 Page 21 of 46




actually facilitate, as represented to investors, the transfer of the alcohol licenses
identified in the false investor escrow agreements.
      59.    At no point did Chicago Title ever notify California liquor licensing
authorities that these funds had been placed in escrow for the transfer of a liquor
license, as required under state regulations.
      60.    Instead, Champion-Cain, who controlled ANI Development’s and
ANI’s bank accounts, primarily used Lending Platform investor funds to pay back
earlier investors the principal and interest they were owed, as well as to transfer
approximately $22 million to ANI.
      61.    A reasonable investor would have wanted to know, among other things,
that the Lending Platform was wholly fictitious; that the real escrow agreements
allowed Champion-Cain to withdraw investor funds at any time; that ANI does not
appear to have made a single loan to alcohol-license applicants; that the Chicago
Title accounts were not suitable for the transfer of alcohol licenses; that the Chicago
Title escrow officers involved did not handle liquor license transfers or possess the
“experience and knowledge” to act as an escrow agent for these types of transactions;
and that the Chicago Title escrow officers responsible for safeguarding investor
monies were beholden to Champion-Cain and accepting thousands of dollars in
bribes and other valuable consideration to do her bidding.
      62.    Champion-Cain and ANI Development’s efforts in identifying liquor
license escrow participants who were appropriate for investment, executing the loans
to those entities, and collecting the purported interest payments from those
participants, were critical to the enterprise’s success, as investors were not allowed
to play an active role in managing ANI Development’s investment decisions under
the Lending Platform.
      63.    Section 24074 of the California Business & Professions Code requires
an applicant for the transfer of an alcoholic beverage license to establish an escrow


                            CLASS ACTION COMPLAINT
                                       18
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.22 Page 22 of 46




account and deposit with the escrow holder the full amount of the purchase price or
consideration while the application is pending. Depending on location and type, a
liquor license can cost more than $400,000 and the application can take more than
one year to process.
      64.    In 2012, Champion-Cain began to solicit and obtain financing
supposedly for these transactions. This financing was structured such that a third-
party investor/lender would deposit funds directly into an account maintained by
Chicago Title only after Champion-Cain provided the investor/lender with
information regarding the applicant name and license number of the application.
Champion-Cain also provided the investor/lender with a Form Escrow agreement
signed by Champion-Cain and by a Chicago Title escrow officer. Champion-Cain
represented to investors orally and in offering documents that, under the “Form
Escrow,” the funds being deposited by the lender could only then be used to fund a
single, specific liquor license escrow. The investor/lender was a stated third-party
beneficiary of the Form Escrow, which prohibited Chicago Title from releasing the
escrowed loan amount to anyone other than the lender or using the funds for any
other purpose. When the application was granted, Chicago Title would return the
principal to the lender, with the lender also to receive an agreed share of the interest,
returning the balance of the interest to Champion-Cain. This arrangement was
designed to secure Lending Platform investors’ funds and make certain they were
never at risk.
      65.    Extensive regulation of escrow companies exists under the California
Escrow Law, Cal. Fin. Code § 17000, et seq., and escrowed funds are insured
through the Escrow Agents’ Fidelity Corporation and additional state-law bonding
requirements. See Cal. Fin. Code § 17314.




                             CLASS ACTION COMPLAINT
                                        19
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.23 Page 23 of 46



      B.     The True Nature Of The Lending Platform Scheme
      66.    The ANI Lending Platform was a fraudulent scheme. Nothing was as
represented to Plaintiffs.
      67.    There were no liquor license applicants applying for loans from ANI
Development.
      68.    There were no individual escrow accounts established under the Form
Escrow where the lenders/investors were third-party beneficiaries.
      69.    Many of the executed Form Escrow agreements provided to the
lenders/investors are believed to be forgeries. According to an individual complaint
filed in this District by other investors (the “Ovation Finance Complaint”),2
Champion-Cain has reportedly admitted to federal law enforcement authorities, and
will testify that Chicago Title knew that Champion-Cain was signing Form Escrows
in the names of Chicago Title escrow agents. Plaintiffs’ and other investors’ funds
were not deposited into accounts in the names of investors that were earmarked for
individual liquor license applicants.
      70.    Instead, the “Master Account” at Chicago Title was governed by an
entirely different contract (the “Concealed Non-Escrow”) over which Champion-
Cain had unfettered discretion to withdraw funds for any reason for a fee, payable
to Chicago Title, of $500 per transaction. Indeed, the Concealed Non-Escrow was
facially unlawful under the California Escrow Law, because it was not an “escrow”
at all. A licensed escrow company like Chicago Title may not describe an account
as an escrow, unless it meets the statutory definition of that term. Cal. Fin. Code §
17403.1.
      71.    Under the Escrow Law, an “escrow” is a “transaction in which one
person, for the purpose of effecting the sale, transfer, encumbering, or leasing of real
or personal property to another person, delivers any written instrument, money,

2
 See Ovation Finance Holdings 2 LLC, et al. v. Chicago Title Ins. Co., et al., No.
19-cv-2013-GPC-KSC (S.D. Cal.), ECF No. 1, filed Oct. 22, 2019.

                             CLASS ACTION COMPLAINT
                                        20
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.24 Page 24 of 46




evidence of title to real or personal property, or other thing of value to a third person
to be held by that third person until the happening of a specified event or the
performance of a prescribed condition, when it is then to be delivered by that third
person to a grantee, grantor, promisee, promisor, obligee, obligor, bailee, bailor, or
any agent or employee of any of the latter.” Cal. Fin. Code § 17003(a).
      72.    Although the Form Escrows satisfy that definition, the Concealed Non-
Escrow does not. The Concealed Non-Escrow was not made for “the purpose of
effecting the sale, transfer, encumbering, or leasing of real or personal property to
another person”—it was essentially just a depository account. Nor did it condition
release on “the happening of a specified event or the performance of a prescribed
condition”—Champion-Cain could, and did, withdraw funds at will for any reason.
Nor did it entail delivery by Chicago Title to “a grantee, grantor, promisee, promisor,
obligee, obligor, bailee, bailor, or any agent or employee of any of the latter.” In
reality, the funds were simply returned to Champion-Cain, the only beneficiary of
the Concealed Non-Escrow contract, which notably makes no mention that third
parties would be wiring hundreds of millions of dollars through the account.
      73.    Despite the unlawfulness of the arrangement, Chicago Title facilitated
the scheme by permitting Champion-Cain to take investors’ funds out of accounts
represented to Plaintiffs to be escrow accounts as if the accounts were simply
Champion-Cain’s checking account.
      74.    Hundreds of millions of investors’ dollars flowed through Champion-
Cain’s Concealed Non-Escrow account and Champion-Cain skimmed off tens of
millions of dollars to fund various real estate, restaurant, and hospitality ventures by
ANI, Champion-Cain’s investment company and ANI Development’s parent.
      75.    When federal law enforcement authorities seized the scheme and placed
ANI into receivership on August 28, 2019, only $11 million remained in the Chicago
Title escrow account. According to the most recent report by the Court-appointed


                             CLASS ACTION COMPLAINT
                                        21
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.25 Page 25 of 46




receiver, the remaining assets of Champion-Cain, ANI and ANI Development are
valued at approximately $12-$14 million.
      76.     Although the full magnitude of the fraud is currently unknown, based
on available information, it has been estimated that Lending Platform fraud resulted
in at least $400 million cycling through the Concealed Non-Escrow account,
resulting in $140 million in lost principal by 50 or more investors.
      C.      Chicago Title Was Complicit In The Lending Platform Scheme
              1.    Chicago Title Had Actual Knowledge Of,
                    And Participated In, The Scheme Through Its Agents

      77.     At least two Chicago Title escrow agents, Defendants DuCharme and
Elixman, had actual knowledge of and participated in the Lending Platform scheme.
While acting in their capacities as Chicago Title escrow agents, they were
simultaneously working as part of the criminal Lending Platform conspiracy with
Champion-Cain.
      78.     Both knew all along that, although Champion-Cain was soliciting loans
for liquor license escrow accounts under the Form Escrow, those loans were, in fact,
being deposited into an account governed by the Concealed Non-Escrow, under
which Champion-Cain had full discretionary control. DuCharme and Elixman knew
that Champion-Cain was engaged in a massive fraud and provided her substantial
assistance.
      79.     Chicago Title, by and through Elixman and DuCharme also knew that
Champion-Cain was imitating them using “@chicagotitleescrows.com” email
addresses. Despite knowing that Champion-Cain was using fake email accounts
designed to look like they were emails sent from Elixman’s and DuCharme’s
legitimate Chicago Title email accounts, neither Elixman nor DuCharme did
anything to stop this deceitful conduct. Indeed, they were willing participants who
benefitted substantially from the scheme, by accepting payoffs and bonus


                            CLASS ACTION COMPLAINT
                                       22
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.26 Page 26 of 46




compensation for their efforts. DuCharme and Elixman’s misconduct was integral
to their roles as escrow officers for Chicago Title—setting up escrows and ensuring
that the parties who deposited money into them could have confidence that it was
handled according to their instructions. Their misconduct involved misuse of
Chicago Title’s core service and undermined the essential purpose of placing funds
in escrow—to ensure the safety of the escrowed funds.
      80.    Chicago Title, through DuCharme and Elixman, knew that Champion-
Cain was creating forged Chicago Title escrow agreements to defraud Plaintiffs and
other investors. For example, in early 2017, investor Kim Funding, LLC (“Kim
Funding”) was attempting to secure additional funding from Torrey Pines Bank to
invest in the Lending Platform. In connection with a due diligence investigation, the
bank called Chicago Title to confirm executed form escrow agreements between
Kim Funding and ANI signed by a Chicago Title escrow officer identified as
“Wendy Reynolds.” However, there was no “Wendy Reynolds” at Chicago Title.
The signature had been forged by Champion-Cain. When questioned by Kim
Funding’s principal, Kim Peterson, Champion-Cain claimed that Wendy Reynolds
was a former Chicago Title employee and, to satisfy the bank, Champion-Cain could
obtain substitute form escrows signed by a current Chicago Title escrow officer.
According to the Ovation Finance Complaint, “[a]fter Champion-Cain’s story was
relayed to the bank, the bank told Peterson that it would consider loaning him money
based on newly signed documentation, but it would need an officer of Chicago Title
to sign an incumbency certificate certifying that the escrow officer had full authority
to sign the Form Escrows on behalf of Chicago Title.”
      81.    On or around February 1, 2017, Champion-Cain went to Chicago
Title’s San Diego office to obtain fresh signatures on the form escrows. There,
DuCharme and Thomas M. Schwiebert, a Chicago Title Vice President, executed an
Incumbency Certificate and Authorization of Chicago Title. The Incumbency


                            CLASS ACTION COMPLAINT
                                       23
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.27 Page 27 of 46




Certificate certified that DuCharme was “authorized to execute Escrow Agreements
for the purpose of requesting draws from [the bank] pursuant to” a credit agreement
between Kim Funding and the bank, and that DuCharme was “duly elected,
qualified, and acting as members, managers and(or) [sic] officers, as indicated, of
[Chicago Title] and hold on the date hereof the offices or titles set forth opposite
their respective names, and [that] the signatures set opposite each of their respective
names are their genuine signatures[.]” Simultaneous with executing the Incumbency
Certificate, and in the presence of Schweibert, DuCharme then re-signed twenty-
four phony Form Escrow agreements in her own hand.
      82.    Champion-Cain’s cell phone records confirm a series of telephone calls
between Champion-Cain and Kim Peterson, Schwiebert, and DuCharme (via
DuCharme’s mobile phone) between January 31, 2017, and February 24, 2017,
consistent with the above-described activity and in furtherance of the scheme.
      83.    The Ovation Finance Complaint alleges further communications with
Chicago Title, DuCharme and Elixman evidencing their participation in and
knowledge of the fraud. See Ovation Finance Complaint, ¶¶ 105-108.
      84.    DuCharme and Elixman conducted their fraudulent activities out of
Chicago Title’s offices, using Chicago Title’s bank accounts, telephones, computers,
form escrow agreements and other documents, and, on some occasions, its email
system.
      85.    DuCharme and Elixman’s deceitful actions were thus reasonably
related to the kinds of tasks that a Chicago Title officer would be employed to
perform. Their actions were also reasonably foreseeable in light of Chicago Title’s
business and DuCharme and Elixman’s job responsibilities. That a Chicago Title
escrow officer might participate in fraud using fraudulent escrow agreements and
related documentation was a generally foreseeable risk inherent and incidental to
Chicago Title’s escrow business.


                            CLASS ACTION COMPLAINT
                                       24
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.28 Page 28 of 46




       86.   Given the circumstances, breadth, and length of the fraud, there is
substantial circumstantial evidence that higher management at Chicago Title would
have been aware of the misconduct, had Chicago Title employed reasonable internal
controls or followed its own internal policies for identifying and reporting suspicious
activity.
       87.   Through DuCharme and Elixman, Chicago Title knew that the Lending
Platform investors believed that the money they funded through escrows held at
Chicago Title would be used only for specific liquor license escrows under escrow
agreements that did not permit Champion-Cain or ANI to unilaterally withdraw it.
       88.   Through DuCharme and Elixman, and likely others, Chicago Title
knew that Lending Platform investors’ money was not, in fact, being used for those
purposes.
       89.   Chicago Title did not disclose those facts to Plaintiffs or other investors.
       90.   Chicago Title is responsible for its authorized agents’ misconduct in
performing their core functions as Chicago Title escrow officers.
       91.   Moreover, as a financial institution, Chicago Title is responsible to
know if its employees are using the instrumentalities of its business to facilitate and
engage in fraud.
       92.   As a “licensed sender of money or any other person who engages as a
business in the transmission of funds,” Chicago Title is a “financial institution,”
subject to the Bank Secrecy Act. 31 U.S.C. § 5312(a)(2)(R). The PATRIOT Act
requires every financial institution covered by the Bank Secrecy Act to establish an
anti-money laundering program. 31 U.S.C. § 5318(h). In particular, under the
PATRIOT Act, “each financial institution shall establish anti-money laundering
programs, including, at a minimum—(A) the development of internal policies,
procedures, and controls; (B) the designation of a compliance officer; (C) an ongoing
employee training program; and (D) an independent audit function to test programs.”


                            CLASS ACTION COMPLAINT
                                       25
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.29 Page 29 of 46




Treasury regulations enacted under the PATRIOT Act further require non-bank
financial institutions to employ “know your customer” practices and to keep accurate
records of financial transactions, including records regarding the verification of the
identity of those transmitting funds.       31 C.F.R. §§ 1010.220, 1010.410(e).
Moreover, California Escrow Law, Cal. Fin. Code § 17000, et seq., further regulates
the conduct of escrow agents and imposes detailed recordkeeping and auditing
requirements of its own. Cal. Fin. Code §§ 17404, 17406, 17406.1.
      93.    As a financial institution and fiduciary responsible for safeguarding the
funds of others, Chicago Title maintains internal controls to prevent fraud, such as
auditing significant accounts, monitoring agent-client relationships, or periodically
rotating agents to prevent them from becoming beholden to certain clients or
conspiring in criminal enterprises such as this one. Chicago Title’s internal Code of
Business Conduct & Ethics requires every employee to report any actual or
suspected illegal or unethical conduct and provides a fraud and ethics hotline phone
number at the bottom of each page. The Code states that all employees are expected
to be vigilant in discovering evidence of possible fraud or material
misrepresentation, including any misuse of or irregularity in handling and
reporting escrow funds by any agent of Chicago Title. Indeed, according to one
former San Diego-area Chicago Title escrow officer who worked for the company
from November 2013 to 2014 and was interviewed in connection with Plaintiffs’
counsel’s investigation, Chicago Title employees were required to report suspicious
activity only to an internal Chicago Title security team, which would decide
whether to report the activity to law enforcement or government agencies. “We were
told to never contact authorities,” the former employee said. The former Chicago
Title escrow officer also stated that, under Chicago Title’s internal policies, it was
“absolutely not allowed” and against Company policy for an escrow officer to accept
gifts from a client. “That is total[ly] against the law,” he/she said, “you can’t take


                            CLASS ACTION COMPLAINT
                                       26
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.30 Page 30 of 46




gifts” of any value or accept free food at restaurants owned by a client, as DuCharme
and Elixman did.
      94.    Acts by Defendants Chicago Title, DuCharme and Elixman in
furtherance of the conspiracy also violated California statutory law. California
Financial Code § 17414(a) makes it illegal to: (1) “knowingly or recklessly direct,
participate in, or aid or abet in a material way, any activity which constitutes theft or
fraud in connection with any escrow transaction”; or (2) “[k]nowingly or recklessly
make or cause to be made any misstatement or omission to state a material fact,
orally or in writing, in escrow books, accounts, files, reports, exhibits, statements, or
any other document pertaining to an escrow or escrow affairs.” Any director, officer,
stockholder, trustee, employee, or agent of an escrow agent who abstracts or
willfully misappropriates money, funds, trust obligations or property deposited with
an escrow agent is guilty of a felony.
      95.    Despite all of this regulatory scrutiny—scrutiny whose purpose is to
give confidence to the public—Chicago Title facilitated the scheme by permitting it
to go on for years, using internal systems that should have been subject to review
and audit by Chicago Title employees and consultants. The ongoing fraud created a
permanent record of escrow agreements, wire transfers, and electronic
communications that could have been easily detected and stopped if Chicago Title
followed the basic anti-money-laundering and “know your customer” procedures or
internal control measures that any reasonable financial institution would follow.
             2.     Chicago Title, DuCharme, And Elixman
                    Profited From The Lending Platform Fraud

      96.    Chicago Title profited from the scheme. Over the life of the Lending
Platform, hundreds of millions of dollars were wired into and out of Champion-
Cain’s Concealed Non-Escrow account. Chicago Title was paid either $1,000 per
non-existent Form Escrow (as represented by ANI) or $500 per withdrawal by


                             CLASS ACTION COMPLAINT
                                        27
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.31 Page 31 of 46




Champion-Cain (under the terms of the Concealed Non-Escrow). There were
thousands of such transactions and Chicago Title received more than $1,000,000 in
exchange for its participation in this criminal enterprise.    Chicago Title also
benefitted from Champion-Cain’s misappropriation of Plaintiffs’ and other
investors’ money by selling her escrow, title insurance, and other services in
connection with the unauthorized business ventures, earning ample fees and
commissions at each step. In addition, Champion-Cain directed tens of millions of
dollars of lender funds into other Chicago Title escrows for her investments,
generating additional compensation and fees for Chicago Title. All of this activity
increased profitability and likely led to compensation and bonus increases for the
escrow officers and various Chicago Title executives.
      97.    DuCharme and Elixman personally profited from the ANI criminal
enterprise, too.   During the early years of the scheme, Champion-Cain paid
DuCharme and Elixman thousands of dollars in cash bribes each year. Later,
DuCharme also asked Champion-Cain to pay for a vacation to San Jose del Cabo,
Mexico. Champion-Cain complied, and in February 2019, Champion-Cain used
280,000 United Airlines miles from her account to purchase first-class tickets for
DuCharme and her husband. Champion-Cain paid any taxes or insurance costs for
the DuCharmes’ travel via her corporate credit card. DuCharme also demanded that
Champion-Cain similarly subsidize an overseas trip for DuCharme’s son, which
Champion-Cain subsidized using approximately 172,500 airline miles.
      98.    Champion-Cain also wined and dined DuCharme and Elixman at
restaurants owned by Champion-Cain, providing them, along with their family and
friends, with free food and drink. For example, a former ANI Vice President of
Development employed from September 2012 to January 2019, and who reported to
Champion-Cain, explained that Champion-Cain insisted that ANI only use Della
DuCharme at Chicago Title for all escrows. “She absolutely would not allow a


                           CLASS ACTION COMPLAINT
                                      28
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.32 Page 32 of 46




project to move forward unless it was Della DuCharme” assigned to the escrow. “If
Della didn’t handle the escrow and title, it was a deal killer. Every single deal that
we did [was with DuCharme]. There wasn’t a single deal that we did that wasn’t.”
He explained that Champion-Cain was very protective of DuCharme and never
waivered from using her to do escrow and title work.
      99.       Another former ANI Vice President of Development who worked with
and reported to Champion-Cain from October 2010 to September 2019 confirmed
that he/she regularly saw DuCharme at social events hosted by Champion-Cain,
including Padres baseball games, concerts and holiday festivities. Champion-Cain
would give Padres tickets to DuCharme—enough tickets so the escrow officer could
bring her family and friends.
V.    CLASS ACTION ALLEGATIONS
      100. Plaintiffs bring this suit as a class action on behalf of themselves and
all other persons similarly situated, pursuant to Federal Rules of Civil Procedure
23(a) and (b)(3), on behalf of a class of all persons who invested in the ANI Lending
Platform (the “Class”). Excluded from the Class are Defendants and their parents,
affiliates, subsidiaries, agents, legal representatives, predecessors, successors,
assigns, employees, immediate family members, and any entity in which each of
these has a controlling interest or which has a controlling interest in any of them.
      101. Numerosity. Plaintiffs are informed and believe and upon that basis
allege that the Class is comprised of at least sixty-five members. The Class members
are too numerous to be practicably joined. The Class members are identifiable from
information and records in the possession, custody, or control of Chicago Title.
Notice of this action can be provided to all members of the Class, and the disposition
of their claims in a single action will provide substantial benefits to all parties and
to the Court.



                             CLASS ACTION COMPLAINT
                                        29
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.33 Page 33 of 46




      102. Typicality.      Plaintiffs’ claims are typical of the claims of other
members of the Class. Plaintiffs and each Class member invested in the ANI
Lending Platform and were subject to the wrongful conduct alleged in this
complaint.
      103. Adequacy of Representation. Plaintiffs are members of the Class and
will fairly and adequately represent and protect its interests. Plaintiffs have no
interests contrary to or in conflict with the interests of the other Class members.
      104. Plaintiffs’ counsel are competent and experienced in class action and
investor fraud litigation and will pursue this action vigorously.
      105. Commonality and Predominance. Common questions of fact and law
exist as to all members of the Class and predominate over any questions pertaining
to individual Class members. Among the questions common to the Class are:
              a.    Whether Defendants committed fraud, engaged in a racketeering
enterprise and/or breached duties to Plaintiffs and members of the Class;
              b.    Whether Chicago Title aided and abetted, joined, and/or
participated in the fraudulent scheme, racketeering and/or breach of duties;
              c.    Whether Chicago Title knowingly carried out transactions in
furtherance of the fraudulent scheme with knowledge and reckless disregard that
other Defendants were engaged in a racketeering enterprise, committing investor
fraud, breaching fiduciary duties, and/or misappropriating investor funds;
              d.    Whether Chicago Title’s continued support for the fraudulent
scheme, to the detriment of Plaintiffs and members of the Class, constitutes
negligence;
              e.    Whether Chicago Title’s conduct alleged herein violates
California’s Unfair Competition Law, Cal. Bus. & Prof. Code § 17200, et seq.; and
              f.    Whether, in view of the harms suffered, Plaintiffs and Class
members are entitled to damages, restitution and other remedies.


                            CLASS ACTION COMPLAINT
                                       30
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.34 Page 34 of 46




       106. Superiority. A class action is superior to all other available methods
for the fair and efficient adjudication of this controversy. Although each Class
member has suffered harm in connection with the ANI Lending Platform scheme,
the cost of litigation will be high. The factual issues in this case are complex and
detailed, extend over several years, and relate to many transactions. Absent a class
action, most members of the Class would likely find the cost of litigating their claims
individually to be prohibitively high and would have no effective remedy. Class
treatment of common questions of law and fact is a superior method to piecemeal
litigation because class treatment will conserve the resources of the courts and will
promote efficiency of adjudication. Class treatment will avoid the substantial risk
of inconsistent factual and legal determinations of the issues in this lawsuit.
VI.    CAUSES OF ACTION

                          FIRST CAUSE OF ACTION
      Violation of the Racketeer Influenced and Corrupt Organizations Act
                    18 U.S.C. § 1962(c) Against All Defendants

       107. Plaintiffs hereby incorporate the above allegations by reference as if
fully set forth herein.
       108. This claim arises under 18 U.S.C. § 1962(c), which makes it “unlawful
for any person employed by or associated with any enterprise engaged in, or the
activities of which affect, interstate or foreign commerce, to conduct or participate,
directly or indirectly, in the conduct of such enterprise’s affairs through a pattern of
racketeering activity . . . .”
       109. At all relevant times, Chicago Title was a “person” within the meaning
of 18 U.S.C. § 1961(3), as it was “capable of holding a legal or beneficial interest in
property.”




                                 CLASS ACTION COMPLAINT
                                            31
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.35 Page 35 of 46




       110. As a limited liability company created for the sole purpose of operating
the Lending Platform scheme, ANI Development operated as an “enterprise”
through Defendants Champion-Cain, Torres, Hanson and Bond.
       111. Chicago Title—through its agents DuCharme, Elixman, and others yet
unknown—conducted and participated in the affairs of the ANI Lending Platform
scheme through a pattern of racketeering activity, as defined by 18 U.S.C. § 1961(5),
consisting of numerous and repeated instances of wire fraud, bank fraud, money
laundering, and bribery in violation of 18 U.S.C. § 1962(c).
       112. Chicago Title benefitted from the acts of DuCharme, Elixman, and its
other unnamed agents.      It was paid $1,000 for each fictional “escrow” that
DuCharme and Elixman accepted funds for and falsely purported to set up and/or
$500 for each withdrawal or disbursement to ANI, Champion-Cain, or affiliated
entities.
       113. ANI Development was created and/or used as a tool to carry out the
elements of the illegal scheme and pattern of racketeering activity. ANI
Development had an ascertainable structure beyond the scope and commission of
the predicate acts and conspiracy to commit such acts. ANI Development is further
a corporate entity separate and distinct from defendants.
       114. Champion-Cain and Chicago Title—through their agents and their
co-conspirators—conducted the affairs of ANI Development and all had the
common purpose to secure benefits and profit by obtaining access to capital and
diverting it to their own uses through wire fraud, bank fraud, money laundering, and
commercial bribery.
       115. ANI Development engaged in, and its activities affected, interstate and
foreign commerce by, among other things, unlawfully borrowing money in interstate
transactions and investing it in other businesses that engaged in interstate commerce.



                            CLASS ACTION COMPLAINT
                                       32
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.36 Page 36 of 46




         116. Chicago Title participated in the operation and managed the affairs of
the enterprise as described herein.
         117. Chicago Title committed, or aided and abetted, the commission of
multiple discrete predicate acts of racketeering activity. The multiple acts of
racketeering activity that Defendants committed and/or conspired to, or aided and
abetted in the commission of, were related to each other, extended for several years,
had fifty or more victims, and, had the government not placed ANI Development
into a receivership, posed a threat of further continuing criminal activity, and
therefore constitute a “pattern of racketeering activity.”
         118. Defendants’ predicate acts of racketeering within the meaning of
18 U.S.C. § 1961(1) include, but are not limited to:
         a.    Racketeering Act 1: During, at minimum, 2015 and 2016, DuCharme
and Elixman accepted cash gifts in excess of $250 from Champion-Cain, corruptly
and without the knowledge or consent of Chicago Title, in return for using or
agreeing to use their positions as Chicago Title escrow officers for the benefit of
ANI Development’s ongoing scheme, acts of bribery in violation of California Penal
Code § 641.3.
         b.    Racketeering Act 2: From at least 2015 and continuing to August 28,
2019, DuCharme and Elixman accepted complimentary dining experiences and
other entertainment valued in excess of $250 from Champion-Cain, corruptly and
without the knowledge or consent of Chicago Title, in return for using or agreeing
to use their positions as Chicago Title escrow officers for the benefit of Champion-
Cain and the ANI scheme, acts of bribery in violation of California Penal Code §
641.3.
         c.    Racketeering Act 3: Plaintiffs and the Class wired millions of dollars
to an account controlled by Chicago Title, with the understanding that the funds
would be placed in an escrow account to fund specific liquor license application


                             CLASS ACTION COMPLAINT
                                        33
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.37 Page 37 of 46




escrows arranged by ANI Development, and under escrow conditions mandating
that the funds could not be distributed to any person other than Plaintiffs or other
Class members. Without disclosing it to Plaintiffs and the Class, Chicago Title
caused their money to be deposited into the Concealed Non-Escrow account at
Chicago Title over which Champion-Cain had full discretionary authority to
withdraw funds at will for a fee of $500 per transaction, in violation of 18 U.S.C.
§§ 2 and 1343.
      d.     Racketeering Act 4: On or about January 20, 2018, DuCharme
accepted a $13,000 check from the personal account of Champion-Cain, corruptly
and without the knowledge or consent of Chicago Title, in return for using or
agreeing to use her position as a Chicago Title escrow officer for the benefit of ANI
Development’s ongoing scheme, an act of bribery in violation of California Penal
Code § 641.3.
      e.     Racketeering Act 5: On or about January 20, 2018, Elixman accepted
a $5,000 check from the personal account of Champion-Cain, corruptly and without
the knowledge or consent of Chicago Title, in return for using or agreeing to use her
position as a Chicago Title escrow officer for the benefit of ANI Development’s
ongoing scheme, an act of bribery in violation of California Penal Code § 641.3.
      f.     Racketeering Act 6: On or about December 16, 2018, DuCharme
accepted a $10,000 check from the personal account of Champion-Cain, corruptly
and without the knowledge or consent of Chicago Title, in return for using or
agreeing to use her position as a Chicago Title escrow officer for the benefit of ANI
Development’s ongoing scheme, an act of bribery in violation of California Penal
Code § 641.3.
      g.     Racketeering Act 7:      On or about December 16, 2018, Elixman
accepted a $1,000 check from the personal account of Champion-Cain, corruptly and
without the knowledge or consent of Chicago Title, in return for using or agreeing


                            CLASS ACTION COMPLAINT
                                       34
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.38 Page 38 of 46




to use her position as a Chicago Title escrow officer for the benefit of ANI
Development’s ongoing scheme, an act of bribery in violation of California Penal
Code § 641.3.
       h.    Racketeering Act 8: On or about February 21, 2019 and thereafter,
DuCharme accepted airline travel and other valuable consideration from the personal
account of Champion-Cain, corruptly and without the knowledge or consent of
Chicago Title, in return for using or agreeing to use her position as a Chicago Title
escrow officer for the benefit of ANI Development’s ongoing scheme, an act of
bribery in violation of California Penal Code § 641.3.
       i.     Racketeering Act 9:     Beginning in 2015 and continuing through
August 28, 2019, Chicago Title, DuCharme, Elixman and others acting in the interest
of Chicago Title knew of and participated in ANI Development, Champion-Cain,
and other Defendants’ numerous acts of transferring over $10,000 of the proceeds
of wire fraud from the Concealed Non-Escrow account at Chicago Title to accounts
possessed and controlled by Champion-Cain and/or ANI Development’s parent
company, ANI, for use in funding the business activities of ANI, in violation of 18
U.S.C. §§ 2, 1956, and 1957.
       119. As discussed above, as a direct and proximate result of Defendants’
racketeering activities and violations of 18 U.S.C. § 1962(c), Plaintiffs have been
injured in their business and property.

                         SECOND CAUSE OF ACTION
                                RICO Conspiracy
             Violation of 18 U.S.C. § 1962(d) Against All Defendants

       120. Plaintiffs hereby incorporate the above allegations by reference as if
fully set forth herein.




                            CLASS ACTION COMPLAINT
                                       35
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.39 Page 39 of 46




      121. This claim alleges a violation of 18 U.S.C. § 1962(d), which makes it
“unlawful for any person to conspire to violate any of the provisions of subsection
(a), (b), or (c) of [18 U.S.C. § 1962].”
      122. Chicago Title conspired with Champion-Cain to violate 18 U.S.C.
§ 1962(a) and (c), as described herein.
      123. Champion-Cain, together with Torres, Hanson and Bond, participated
as a co-conspirator with Chicago Title in the above listed offenses and performed
those acts in furtherance of the conspiracy.
      124. Chicago Title—through its agents DuCharme and Elixman—and
Champion-Cain agreed, whether expressly or tacitly, that some person would
commit at least of two predicate acts set forth above in the course of participating in
the affairs or operations of the ANI scheme, in violation of 18 U.S.C. § 1962(c).
      125. Chicago Title—through its agents DuCharme and Elixman—and
Champion-Cain agreed, whether expressly or tacitly, that some person would
commit at least of two predicate acts set forth above in the course of using the
proceeds of the conduct alleged above to wrongfully transmit funds to ANI, in
violation of 18 U.S.C. § 1962(a).
      126. Chicago Title—through its agents DuCharme and Elixman—was
aware of the essential scope and nature of and intended to participate in the scheme
to corruptly operate ANI Development to the benefit of Champion-Cain and to use
the proceeds of the conduct alleged above to wrongfully transmit Plaintiffs’ and
other Class members’ funds to ANI.
      127. There was no plausible lawful rationale for the manner in which
Chicago Title and its co-conspirators participated in the affairs of ANI Development
or wrongfully transfer Plaintiffs’ and other Class members’ funds to ANI.




                             CLASS ACTION COMPLAINT
                                        36
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.40 Page 40 of 46




       128. As discussed above, Plaintiffs have been injured in their business and
property as a direct and proximate result of the unlawful agreement between Chicago
Title and Champion-Cain.

                         THIRD CAUSE OF ACTION
 Violation of California Business and Professions Code Section 17200, et seq.,
               Against Chicago Title, DuCharme and Elixman

       129. Plaintiffs hereby incorporate the above allegations by reference as if
fully set forth herein.
       130. California Business and Professions Code Sections 17200, et seq., of
the Unfair Competition Law, defines unfair business competition to include any
“unlawful, unfair and fraudulent” business act or practice, as well as any “unfair,
deceptive, untrue or misleading” advertising.
       131. Pursuant to California Business and Professions Code Sections 17200,
et seq., and the common law of unfair competition, the business practices of
Defendant described above are, and have been, unlawful, unfair and fraudulent and
have a tendency to mislead the general public.
       132. Specifically, Defendants created and disseminated false and misleading
promotional materials, investment overviews, emails, promissory notes, financial
statements, and other reports and communications that were designed to mislead
Plaintiffs and other Class members to invest in the Lending Platform. Additionally,
Defendants’ conduct was unfair and deceptive in that Defendants omitted to disclose
material information known only to themselves that a reasonable investor and
member of the public would want to know.
       133. As a result of Defendants’ unlawful and unfair business practices,
Plaintiffs and the proposed Class have suffered actual monetary damages in an
amount that will be established during trial.



                            CLASS ACTION COMPLAINT
                                       37
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.41 Page 41 of 46




       134. Plaintiffs, on behalf of themselves and the proposed Class, seek all
remedies and relief pursuant to the provisions of California Business and Professions
Code Sections 17200, et seq., including, inter alia, restitution and the disgorgement
of money acquired by means of the unlawful and unfair business practices alleged
above.

                      FOURTH CAUSE OF ACTION
                         Aiding and Abetting Fraud
    Against Chicago Title, DuCharme, Elixman, Hanson, Torres and Bond

       135. Plaintiffs hereby incorporate the above allegations by reference as if
fully set forth herein.
       136. Champion-Cain committed a fraud upon Plaintiffs and other Class
members since at least 2012.
       137. Among other things, Champion-Cain made factual representations in
contracts that were not true at the time they were made, for the clear purpose of
enticing Plaintiffs to unwittingly invest money in the ANI Lending Platform.
       138. Chicago Title, DuCharme and Elixman had actual knowledge of the
Lending Platform fraud. Among other things, DuCharme and Elixman knew that
Champion-Cain was forging Form Escrows, using false email addresses to
impersonate them, and operating the ANI Development escrow accounts under the
Concealed Non-Escrow in such a way that, while Plaintiffs and other Class members
were depositing millions of dollars into accounts believed to be controlled under the
Form Escrow, Champion-Cain was withdrawing money within her sole discretion.
       139. Further, DuCharme and Elixman’s receipt of bribes from Champion-
Cain to continue the fraud raises a strong inference that DuCharme and Elixman,
and therefore Chicago Title, had actual knowledge of the fraudulent scheme.
       140. Chicago Title also actively participated and facilitated in the ANI
Lending Platform fraud. Among other things: (1) as described above, while acting


                            CLASS ACTION COMPLAINT
                                       38
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.42 Page 42 of 46




in the scope of their authority and employment, DuCharme and Elixman made
various fraudulent statements to facilitate the scheme; (2) Chicago Title failed to
disclose facts while under an obligation to do so, under circumstances that permitted
the scheme to continue; (3) DuCharme and Elixman assisted Champion-Cain in
signing numerous Form Escrows after a bank’s diligence revealed them to be likely
forgeries, thereby perpetuating the scheme; (4) Chicago Title, DuCharme, and
Elixman all personally profited from the scheme; (5) DuCharme and Elixman, while
acting in the scope of their authority and employment with Chicago Title, processed
hundreds of wire transfers into and out of ANI Development’s escrow accounts
under the Concealed Non-Escrow, knowingly permitting Champion-Cain and ANI
to steal Plaintiffs’ principal and accrued interest.
      141. DuCharme and Elixman acted with oppression, fraud, or malice in
aiding and abetting Champion-Cain’s fraud.
      142. Chicago Title had actual knowledge of the unfitness of DuCharme and
Elixman and acted with reckless disregard of the rights of Plaintiffs in continuing to
employ DuCharme and Elixman for years while they participated in the ANI
Lending Platform scheme.
      143. Defendants Hanson, Torres and Bond had actual knowledge of the ANI
Lending Platform fraud and acted with oppression, fraud, or malice in aiding and
abetting Champion-Cain’s fraud. Defendants Hanson, Torres, and Bond assisted
Champion-Cain in creating and disseminating false and misleading investor
promotional materials, promissory notes, liquor license application lists, emails,
reports and other communications that were designed to and, in fact, did perpetuate
the ANI Lending Platform fraud.
      144. As discussed above, Plaintiffs were injured by Defendants’ aiding and
abetting of the Lending Platform fraud.



                             CLASS ACTION COMPLAINT
                                        39
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.43 Page 43 of 46




                         FIFTH CAUSE OF ACTION
                           Breach of Fiduciary Duty
                 Against Chicago Title, DuCharme and Elixman

       145. Plaintiffs hereby incorporate the above allegations by reference as if
fully set forth herein.
       146. Acting through agents upon whom Chicago Title endowed with
ostensible authority in their interactions with Plaintiffs and other Class members,
Chicago Title became party to Form Escrows for the benefit of Plaintiffs.
       147. Under the Form Escrows, Chicago Title received millions of dollars in
investor funds from Plaintiffs and other Class members through wire transmissions
and other means.
       148. Under the Form Escrows, Chicago Title agreed, among other things,
not to release the escrowed funds to any persons other than Plaintiffs and other
investors.
       149. Chicago Title served as the Escrow Holder for these escrow accounts.
       150. As the Escrow Holder, Chicago Title owed a fiduciary duty to Plaintiffs
and other Class members, including, but not limited to, duties to: (1) refrain from
acting against Plaintiffs’ interests in administering funds Plaintiffs deposited into
accounts Plaintiffs believed to be controlled by the Form Escrows; (2) disclosing
any materially adverse information, such as the existence of the Concealed Non-
Escrow; and (3) exercising reasonable skill and diligence in carrying out the Form
Escrow agreements.
       151. Chicago Title, through its agents acting within the scope of their
employment, breached its fiduciary duty to Plaintiffs and other Class members by
knowingly wiring Plaintiffs’ deposited funds into the Concealed Non-Escrow, from
which Champion-Cain was regularly withdrawing funds contrary to the terms of the
Form Escrows.



                            CLASS ACTION COMPLAINT
                                       40
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.44 Page 44 of 46




       152. Chicago Title had actual knowledge, through its agents DuCharme and
Elixman, that the Form Escrows were either forged or ineffective, since it was
treating the Concealed Non-Escrow as the effective agreement governing those
accounts.
       153. Despite owing Plaintiffs and other Class members fiduciary duties,
Chicago Title failed to disclose material information regarding the terms of the
escrow accounts Plaintiffs were wiring money into.
       154. As discussed above, Plaintiffs and the Class have been harmed as a
result of Chicago Title’s breaches of its fiduciary duties.

                         SIXTH CAUSE OF ACTION
                                  Negligence
                 Against Chicago Title, DuCharme and Elixman

       155. Plaintiffs hereby incorporate the above allegations by reference as if
fully set forth herein.
       156. Chicago Title owed Plaintiffs and the Class a duty of care, because,
among other things: (1) the contracts under the Form Escrow were specifically
intended to protect Plaintiffs; (2) given Chicago Title’s knowledge of the Form
Escrows, it was foreseeable to Chicago Title that Plaintiffs would suffer harm if their
funds were not adequately protected; (3) Plaintiffs’ lost principal is a concrete and
certain injury; (4) Chicago Title’s conduct was integral to the injuries suffered by
Plaintiffs; (5) Chicago Title’s conduct was morally reprehensible; (6) imposing a
duty of care on Chicago Title and those similarly situated will prevent harm to future
beneficiaries of escrow arrangements; and (7) extraordinary circumstances existed
because Chicago Title released Plaintiffs’ funds to Champion-Cain and ANI, in
violation of the Form Escrows, thus permitting Champion-Cain and ANI to steal
Plaintiffs’ funds.



                            CLASS ACTION COMPLAINT
                                       41
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.45 Page 45 of 46




       157. Chicago Title’s duty of care included, among other things, a duty to
monitor its business to ensure that its employees were not using the instrumentalities
of the company to carry out and aid and abet fraudulent schemes to deprive Plaintiffs
of funds, which Plaintiffs had been led to believe would be deposited into safe
escrow accounts at Chicago Title.
       158. Chicago Title breached its duty of care by, among other things, failing
to detect or prevent DuCharme and Elixman from using its instrumentalities to carry
out the ANI Lending Platform scheme.
       159. As discussed above, Plaintiffs and other Class members have been
harmed as a result of Chicago Title’s failures to abide by its duty of care.
VII. PRAYER FOR RELIEF
       Plaintiffs pray for the following remedies:
       A.    Certifying this action as a class action and certifying Plaintiffs as class
representatives and Plaintiffs’ counsel as class counsel.
       B.    Awarding     monetary    damages        according   to   proof,   including
compensatory damages, lost interest, lost profits, incidental and consequential
damages and treble damages for the RICO violations.
       C.    Awarding punitive damages.
       D.    Awarding pre-judgment interest.
       E.    Awarding attorneys’ fees and costs of suit to the extent permitted by
law.
       F.    Awarding such other relief as the Court determines just and proper.
VIII. DEMAND FOR JURY TRIAL
       Plaintiffs request a jury trial for any counts for which a trial by jury is
permitted by law.




                            CLASS ACTION COMPLAINT
                                       42
Case 3:19-cv-02129-LAB-AHG Document 1 Filed 11/05/19 PageID.46 Page 46 of 46




Date: November 5, 2019             Respectfully submitted,

                                   By: /s/ Benjamin Galdston
                                   Benjamin Galdston
                                   BERGER MONTAGUE PC
                                   12544 High Bluff Drive, Suite 340
                                   San Diego, CA 92130
                                   Tel: (619) 489-0300
                                   Email: bgaldston@bm.net

                                   Michael Dell’Angelo
                                   Barbara A. Podell
                                   BERGER MONTAGUE PC
                                   1818 Market Street, Suite 3600
                                   Tel: (215) 875-3000
                                   Email: mdellangelo@bm.net
                                           bpodell@bm.net

                                   Counsel for Plaintiffs and
                                   the Proposed Class




                         CLASS ACTION COMPLAINT
                                    43
